Exhibit 10.2
Final
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated April    , 2010 is made by and between Getty Realty
Corp. (the “Company”), a Maryland corporation, and David B. Driscoll (the
“Executive”).
1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement.
2. Certain Definitions.

  (a)   “Base Salary” is defined in Section 6(a).     (b)   “Bonus” is defined
in Section 6(b).     (c)   “Automobile” is defined in Section 6(c).     (d)  
“Benefits” is defined in Section 6(e).     (e)   “Board” means the Board of
Directors of the Company.     (f)   “Cause” means a determination by the
Compensation Committee that Executive’s service was terminated due to:
(i) Executive’s conviction of any crime (whether or not involving the Company)
constituting a felony in the applicable jurisdiction; (ii) conduct of Executive
related to Executive’s service for which either criminal or civil penalties may
be sought against Executive and/or the Company; (iii) material violation of the
Company’s Business Conduct Guidelines, including, but not limited to those
relating to sexual harassment, the disclosure or misuse of confidential
information, or those set forth in other Company manuals or statements of
policy; or (iv) serious neglect or misconduct in the performance of Executive’s
duties for the Company or willful or repeated failure or refusal to perform such
duties; provided, however, that no Cause shall exist involving clauses (iii) and
(iv) above until Executive has first failed to cure such violation or conduct
within thirty (30) days of having been given written notice by the Company
(within a reasonable period of time after the Company becomes aware of such
violation or conduct) specifying such violation or conduct, except if the
Company deems the violation or conduct incurable, then there shall be no notice
requirement or right to cure.     (g)   “Compensation Committee” means the
Compensation Committee of the Board.     (h)   “Good Reason” means the
occurrence of any of the following without the written consent of Executive:
(i) a material diminution of Executive’s duties, responsibilities, authority, or
title; (ii) a change in Executive’s reporting structure; (iii) a material
failure of the Company to comply with its compensation and benefit obligations
to Executive set forth in this Agreement; (iv) if Executive is

 



--------------------------------------------------------------------------------



 



      not nominated for election to the Board; or (v) a material breach by the
Company of any term or provision of this Agreement, provided, however, that Good
Reason shall not exist unless (a) Executive provides the Company with written
notice of Executive’s intention to terminate Executive’s employment for Good
Reason (setting forth in reasonable detail the grounds therefore) no later than
ninety (90) days following Executive’s knowledge of the action Executive
believes provides Executive with Good Reason to terminate Executive’s
employment, and (b) the Company fails to cure such actions or conduct within
thirty (30) days following receipt of such written notice.     (i)   “Restricted
Period” is defined in Section 11 (b)(i).     (j)   “Significantly Disabled.” For
purposes of this Agreement, Executive shall be “Significantly Disabled” if
Executive is incapable of performing his usual and customary duties under this
Agreement, even with reasonable accommodation, due to a physical or mental
impairment that is expected to result in death or can be expected to last for a
continuous period of not less than twelve months.     (k)   “Effective Date”
shall mean April 1, 2010.     (1)   “Term of Employment” is defined in
Section 3.     (m)   “Renewed Term of Employment” is defined in Section 4.

3. Term of Employment. The period of Executive’s employment under this Agreement
shall begin as of the Effective Date and shall continue until May 20, 2013 (the
“Term of Employment”), unless sooner terminated in accordance with Section 7
below or unless renewed pursuant to Section 4 or extended by mutual written
agreement of the parties.
4. Renewal. If this Agreement is not otherwise terminated, it will automatically
renew for successive terms of one (1) year (each a “Renewed Term of
Employment‘”) effective on the day after the Term of Employment or any Renewed
Term of Employment ends, unless either party hereto gives written notice of
non-renewal at least ninety (90) days prior to the end of the Term of Employment
or Renewed Term of Employment, as applicable.
5. Duties and Responsibilities.

  (a)   During the Term of Employment and any Renewed Term of Employment,
Executive shall serve as the Company’s President and, beginning on or as soon as
practicable after the next annual shareholders’ meeting of the Company that
occurs after the Effective Date, Chief Executive Officer. Executive shall report
solely to the Board. Executive shall be the most senior executive officer of the
Company, and all other employees of the Company shall report to him. Executive
shall perform the customary duties, have the customary responsibilities of
President and Chief Executive Officer, including but not limited to setting
policy, executing initiatives, setting employee compensation, hiring and
terminating employees and such other duties as may be assigned to him by the
Board from time to time, and in his role shall, subject to his responsibilities
to the Board

2



--------------------------------------------------------------------------------



 



      hereinabove provided, have the sole and exclusive authority over such
duties and responsibilities.     (b)   If Executive’s employment with the
Company terminates for any reason, Executive shall immediately resign his
position as a member of the Board, and each other position that he then holds
with the Company or any of its affiliates. If Executive fails to so resign, the
Board shall thereupon have the right to remove Executive from all such positions
without further action, deed, or notice.     (c)   Executive agrees to work full
time for the Company and not to engage in other business, employment or, without
the written consent of the Board (which will not be unreasonably withheld),
other activities. Nothing in this Section 5(c) will prohibit Executive from
devoting a reasonable amount of time to the management of his personal affairs
or to civic, charitable or other similar activities.     (d)   Executive agrees
(i) to comply with all applicable laws, rules and regulations, and all
requirements of all applicable regulatory, self-regulatory, and administrative
bodies; and (ii) to comply with the Company’s rules, procedures, policies,
requirements, and directions.     (e)   In connection with his employment during
the Term of Employment and Renewed Term of Employment, Executive shall be based
at the Company’s principal executive offices in Jericho, New York, or such other
location as shall be mutually agreed between Executive and the Company.

6. Compensation and Benefits.

  (a)   Base Salary. During the Term of Employment or Renewed Term of
Employment, if any, Executive shall receive a base salary (“Base Salary”) at a
rate of $500,000 per annum (or such greater amount as shall be recommended by
the Compensation Committee), payable monthly or more frequently in accordance
with the Company’s practice as applied to other senior executives. Such base
salary shall be reviewed at least annually.     (b)   Bonus. During the Term of
Employment or Renewed Term of Employment, if any, Executive shall be eligible
for an annual cash bonus as determined by the Compensation Committee in its
discretion based on Executive’s performance relative to the achievement of
performance goals, benchmarks, and other criteria established by the
Compensation Committee in consultation with Executive on an annual basis.
Payment of any bonus shall be made, if at all, on or after January 1, but no
later than March 15, of the year after the year in which the performance period
ended; so long as Executive is actively employed at the end of the performance
period.     (c)   Automobile. During the Term of Employment or Renewed Term of
Employment, if any, the Company shall provide Executive with use of an
automobile and shall pay fuel, oil and other vehicle necessities and maintenance
and repairs cost and

3



--------------------------------------------------------------------------------



 



      expenses for the automobile, consistent with the Company’s current
policies for its Chief Executive Officer.     (d)   Equity Compensation.
Executive shall be eligible for equity awards under the terms of the Getty
Realty Corp. 2004 Omnibus Incentive Compensation Plan, or any successor thereto,
as determined by the Compensation Committee.     (e)   Benefits. During the Term
of Employment or Renewed Term of Employment, if any, Executive shall be entitled
to participate in or receive benefits under the employee benefit plans
(including health, welfare, insurance plans, retirement plan and supplemental
retirement plan) and other arrangements made available by the Company,
consistent with the Company’s current policies for its Chief Executive Officer
or any changes in such policies which are consistent with changes applicable to
all of the Company’s senior executives (collectively “Benefits”).     (f)  
Vacation. During the Term of Employment or Renewed Term of Employment, if any,
Executive shall be entitled to vacation leave consistent with the Company’s
policies for its Chief Executive Officer as in effect from time to time,
provided that the Executive shall be entitled to at least four (4) weeks of
vacation annually.     (g)   Business Expenses. The Company shall reimburse
Executive for all reasonable travel and other business expenses incurred by
Executive in the performance of his duties to the Company hereunder provided
that such expenses are incurred for business reasons and accounted for in
accordance with the Company’s policy.     (h)   No Waiver. Executive shall also
be entitled to such other benefits or terms of employment as are provided by
law.

7. Termination of Employment. Executive’s employment hereunder may be terminated
by :he Company or Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

  (a)   Death. Executive’s employment hereunder shall terminate upon his death.
    (b)   Disability. If a physician mutually agreed upon by Executive and the
Company determines that Executive is Significantly Disabled during the Term of
Employment, the Company may give Executive written notice of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Executive, provided that within the 30 days after such receipt, Executive
shall not have returned to full-time performance of his duties with or without a
reasonable accommodation.     (c)   Cause. The Company may terminate Executive’s
employment hereunder for Cause.

4



--------------------------------------------------------------------------------



 



  (d)   Without Cause. The Company may terminate Executive’s employment at any
time hereunder without Cause upon 30 days’ prior written notice. Failure of the
Company to appoint Executive as Chief Executive Officer as provided in Section
5(a) constitutes a termination of Executive’s employment without Cause under
this Section 7(d).     (e)   With Good Reason. Executive may terminate his
employment with the Company with Good Reason.     (f)   Expiration of Term of
Employment and Ninety Day Notice Not to Renew. Executive’s employment hereunder
shall terminate upon expiration of the Term of Employment or any Renewed Term of
Employment upon written notice by either party provided ninety (90) days before
the expiration of the Term of Employment or Renewed Term of Employment, as
applicable, in accordance with Section 4, above. The giving of notice by the
Company not to renew shall not constitute a termination without Cause. The
giving of notice not to renew by the Executive shall not constitute a
resignation with Good Reason.     (g)   Notice of Termination. Any termination
of Executive’s employment hereunder (other than by reason of Executive’s death
or expiration of the Term of Employment or Renewed Term of Employment, if any)
shall be communicated by a notice of termination to the other parties hereto.
For purposes of this Agreement, a “notice of termination” shall mean a written
notice which (i) indicates the specific termination provision in the Agreement
relied upon, (ii) sets forth in reasonable detail any facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision indicated and (iii) specifies the effective date of the termination.

8. Compensation Following Termination of Employment. Upon termination of
Executive’s employment under this Agreement, Executive (or his designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation:

  (a)   Base Salary and Accrued but Unpaid Expenses and Vacation. The Company
shall pay Executive any Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued, but unused, to the date of
termination.     (b)   Other Compensation and Benefits. Except as otherwise
provided under this Agreement,

  (i)   any other compensation or benefits to which Executive may be entitled at
the time of termination shall be determined and paid in accordance with the
terms of such plans, policies and arrangements providing such compensation or
benefits, and     (ii)   except as provided hereunder, Executive shall have no
right to receive any other compensation, or to participate in any other plan,
arrangement or

5



--------------------------------------------------------------------------------



 



      benefit, with respect to future periods after such termination or
resignation.

  (c)   Additional Compensation Payable Following Termination Without Cause or
Resignation With Good Reason. Subject to Section 23(b), if Executive’s
employment shall terminate without Cause (pursuant to Section 7(d)) or if
Executive should resign with Good Reason (pursuant to Section 7(e)), and subject
to Executive’s execution and non-revocation of a general release in form and
substance acceptable to the Company and Executive (that will not contain any
non-competition or non-solicitation covenants broader or different than those
contained in this Agreement), beginning on the 60th day following the date of
termination, the Company shall provide the following compensation and benefits
to Executive:

  (i)   Base Salary. The Company shall pay Executive a severance benefit equal
to the greater of (A) the remaining Base Salary payments to which Executive
would be entitled for the remainder of the Term of Employment (or if this
Agreement is renewed, the Renewed Term of Employment) if such termination had
not occurred or (B) one year’s payment of Base Salary. Such payments shall be
made at the same time and in the same manner as such compensation had been paid
prior to such termination of employment, provided, however, that the initial
payment shall include Base Salary amounts for all payroll periods from the date
of termination through the date of such initial payment.     (ii)   Bonus. For
each full or partial calendar year remaining in the Term of Employment (or if
this Agreement is renewed, the Renewed Term of Employment), the Company shall
pay Executive an amount equal to the amount of the annual cash bonus, if any,
earned by and paid to Executive under Section 6(b) for the last completed fiscal
year before the year in which his employment terminates, payable at the time
bonus payments are made to senior executives of the Company.     (iii)  
Continuation of Benefits. The Company shall make all necessary payments for and
provide all Benefits to Executive under this Agreement as if his employment had
continued until the end of the Term of Employment (or if this Agreement is
renewed, until the end of the Renewed Term of Employment) or for one year,
whichever is greater.

  (d)   Compensation Upon Death or Significant Disability. Upon death or
Significant Disability, Executive (or such payee as Executive shall have
designated on the signature page hereof) shall be entitled to six months of the
then current Base Salary. Payments of Base Salary pursuant to this Section 8(d)
shall be made in one lump sum, payable on the 30th day following the date of
Executive’s termination of employment due to his death or Significant
Disability.

6



--------------------------------------------------------------------------------



 



  (e)   No Other Compensation. If Executive’s employment is terminated by reason
of Cause or resignation without Good Reason by Executive or Executive giving the
Company a notice of non-renewal, if any, then Executive shall not be entitled to
any other compensation or benefits from the Company except as described in
Section 8(a) and (b) above.     (f)   Mitigation. The Company agrees that
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to Executive by the Company pursuant to Section 8(c).
Further, the amount of any payment or benefit provided for in Section 8(c) shall
not be reduced by any compensation earned by Executive as the result of
employment by another employer, by retirement benefits, or offset against any
amount claimed to be owed by Executive to the Company or any of its
subsidiaries, or otherwise, unless Executive breaches the provisions of
Section 11.

9. Survival. The expiration or termination of the Term of Employment or Renewed
Term of Employment, if any, shall not impair the rights or obligations of any
party hereto which shall have accrued hereunder prior to such expiration.
10. Disputes. In the event of any dispute or controversy arising under, out of,
in connection with or in relation to this Agreement, the parties agree first to
engage in prompt and serious good faith discussions to resolve the dispute. If
such discussions fail to resolve the dispute within thirty days, the parties
shall try to resolve the dispute through mediation using the services of the
American Arbitration Association. If such mediation fails to resolve the
dispute, the dispute shall be finally determined and settled by arbitration in
New York, New York, in accordance with the rules and procedures of the American
Arbitration Association, and judgment upon the award may be entered in any court
having jurisdiction thereof. In such arbitration, each party shall bear its own
legal fees and related costs, unless the arbitrator determines that Executive
substantially prevails in such arbitration, in which case the Company shall pay
Executive reasonable attorneys’ fees and costs. Any arbitration pursuant to this
Section 10 shall be conducted before a panel of three AAA arbitrators (the
“Arbitrator(s)”). If the Company and Executive cannot agree on the three
Arbitrators within 20 days of the filing of a demand for arbitration, the
Company and Executive shall each select one Arbitrator and agree that AAA shall
select the third Arbitrator. The arbitration shall take place in New York, New
York. In accordance with Section 13 of this Agreement, the Arbitrator(s) shall
apply New York law to the merits of any dispute or claim, without reference to
rules of conflict of law. Any arbitration proceedings, decision or award
rendered hereunder, and the validity, effect and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. To the extent that any claim is found not to be subject to
arbitration, such claim shall be either decided by the U.S. District Court for
the Southern District of New York, or the Supreme Court in and for any county
contained within the Southern District of New York.

7



--------------------------------------------------------------------------------



 



11. Restrictive Covenants.

  (a)   Confidentiality.

  (i)   During Executive’s Term of Employment or Renewed Term of Employment, if
any, with the Company, and following the termination of Executive’s employment
with the Company for any reason, Executive will not use or disclose to any
individual or entity any Confidential Information (as defined below) except
(i) in the performance of Executive’s duties for the Company, (ii) as authorized
in writing by the Company, or (iii) as required by law or legal process,
provided that prior written notice of such required disclosure is provided to
the Company and that all reasonable efforts to preserve the confidentiality of
such information shall be made.     (ii)   As used herein, “Confidential
Information” shall mean information that (i) is used in the Company’s business,
(ii) the Company treats as proprietary, private or confidential, and (iii) is
not generally known to the public or the trade. “Confidential Information”
includes, without limitation, information relating to the Company’s products or
services; marketing, selling or business or development plans; current or
prospective customer, client, landlord, owner and tenant lists and data, trade
secrets, call lists, manuals, policies, memoranda, notes, records, technical
data, sketches, plans, drawings, formulae, research and development data,
sources of supply and material, operating and cost data, financial information
and personnel information. “Confidential Information” also includes proprietary
and/or confidential information of the Company’s customers, clients, landlords,
owners, tenants, suppliers and business or joint venture partners who may share
such information with the Company pursuant to a confidentiality agreement or
otherwise. “Confidential Information” shall not include the contact information
located on Executive’s rolodex (whether paper or electronic).

  (b)   Non-Competition. In consideration of Executive’s employment or the
continuation of Executive’s employment with the Company and the access to
Confidential Information provided by the Company, including customer, client,
landlord, owner and tenant contact information, Executive agrees and covenants
that:

  (i)   Executive shall not, in any states where the Company does business,
enter into competition (as defined below) with the Company during Executive’s
Term of Employment or Renewed Term of Employment, if any, with the Company and
following the termination of his employment for any reason other than expiration
of the Term of Employment or any Renewed Term of Employment in accordance with
Section 4, above, for (A) if a severance benefit is payable under
Section 8(c)(i), the period during which such severance benefit is payable, or
(B) if no severance benefit is payable

8



--------------------------------------------------------------------------------



 



      under Section 8(c)(i), one year following such termination of employment
(the “Restricted Period”).     (ii)   As used herein, the term “competition”
shall mean the direct or indirect ownership, management, employment or other
participation in any business whose products or activities compete in whole or
in part with the services or activities of the Company or any of its
subsidiaries, including, without limitation, any real estate investment trust or
other business which manages, or owns and operates, or purchases and sells
service stations, convenience stores and petroleum distribution terminals,
provided, however, that Executive may acquire up to two percent of any class of
securities of any enterprise if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

  (c)   Non-Solicitation.

  (i)   While employed by the Company and during the Restricted Period or for a
period of six months following expiration of the Term of Employment or any
Renewed Term of Employment in accordance with Section 4, as applicable,
Executive shall not in any capacity employ or solicit for employment, or
recommend that another person employ or solicit for employment, any person who
is then and was at any time during Executive’s employment an employee, sales
representative or agent of the Company or any subsidiary or affiliate of the
Company.     (ii)   Executive agrees that while employed by the Company and
during the Restricted Period or for a period of six months following expiration
of the Term of Employment or any Renewed Term of Employment in accordance with
Section 4, as applicable, he will not, on behalf of himself, or any other
person, firm or corporation, solicit for the benefit of a business or
organization that manages, or owns and operates, or purchases and sells service
stations, convenience stores and petroleum distribution terminals, any of the
Company’s customers, clients, landlords, owners, tenants, and business or joint
venture partners with whom he has had contact while working for the Company; nor
will Executive in any way, directly or indirectly, for himself, or any other
person, firm, corporation or entity, divert, or take away for the benefit of a
business or organization that manages, or owns and operates, or purchases and
sells service stations, convenience stores and petroleum distribution terminals
any of the Company’s customers, clients, landlords, owners, tenants, suppliers
and business or joint venture partners with whom Executive has had contact. For
purposes of this Section, the term “contact” shall mean engaging in any
communication, whether written or oral, with the customer, client, landlord,
owner, tenant, supplier and business or joint venture partner or any
representative thereof, or obtaining any information

9



--------------------------------------------------------------------------------



 



      with respect to such customer, client, landlord, owner, tenant, supplier
and business or joint venture partner or representative thereof.

  (d)   Remedies for Breach of Confidentiality, Non-Competition and
Non-Solicitation Provisions of this Agreement. Executive acknowledges that this
Section 11, its terms and his compliance are necessary to protect the Company’s
Confidential and Proprietary Information, its business and its goodwill, and
that a breach of any of Executive’s promises contained in this Section 11 will
irreparably and continually damage the Company to an extent that money damages
may not be adequate. For these reasons, Executive agrees that in the event of a
breach or threatened breach by Executive of this Section 11, the Company shall
be entitled to a temporary restraining order and preliminary injunction
restraining Executive from such breach, without the posting of a bond. Nothing
contained in this Section shall be construed as prohibiting the Company from
pursuing any other remedies available for such breach or threatened breach or
any other breach of this Agreement. The Company and Executive further
acknowledge and agree that it may be difficult, if not impossible; to compute
the actual damages that will be suffered by the Company upon Executive’s
violation of this Section 11. It is agreed, therefore, that in the event
Executive breaches these provisions, Executive shall pay to the Company
liquidated damages of a full year’s salary during any period of breach and
forfeit any payments due under Agreement, or any actual damages that the Company
may incur as a result of such breach, whichever amount is greater, in addition
to any other damages, including without limitation punitive damages, attorney’s
fees and costs, awarded by a court or arbitrator related to any breach of these
provisions.     (e)   Effect of Termination of Employment. Notwithstanding the
provisions of Section 7(e) of this Agreement, the period of Executive’s
employment for purposes of determining the applicability of the restrictions
contained in Section 11 of this Agreement shall include any period during which
Executive is employed by the Company’s successors or assigns. Upon termination
of employment, as defined herein and for whatever cause, Executive shall
immediately deliver to the Company or its successors or assigns, all Company
property, including without limitation all Confidential Information as defined
above.

12. Withholding of Taxes. The Company shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.
13. Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. The Company shall cause any
successor to all or substantially all of its assets or business to assume this
Agreement.
14. Governing Law. This Agreement is being made and executed in and is intended
to be performed in the State of New York, and shall be governed, construed,
interpreted and enforced

10



--------------------------------------------------------------------------------



 



in accordance with the substantive laws of the State of New York without regard
to its conflict or choice of law rules.
15. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. If any
part of this Agreement is found to be unreasonable, then it may be amended by
appropriate order of a court of competent jurisdiction to the extent deemed
reasonable.
16. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent, by telex,
telecopy, facsimile transmission, or certified or registered mail, postage
prepaid, as follows:
If to the Company, addressed to:
125 Jericho Turnpike, Suite 103
Jericho, NY 11753-1016
Attn: General Counsel
If to Executive, to him at the address set forth below under his signature;
With a courtesy copy to:
Outten & Golden LLP
3 Park Avenue, 29th Floor
New York, NY 10016
Attn: Wendi S. Lazar, Esq.
or at any other address as any party shall have specified by notice in writing
to the other parties in accordance herewith.
17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. This Agreement shall not become
enforceable until executed by the Company.
18. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of
Executive by the Company, may not be contradicted by evidence of any prior or
contemporaneous agreement and supersedes any and all prior agreements. The
parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
19. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a
disinterested director of the Company or by an arbitrator or court seeking to
render enforceable through “judicial” modification an otherwise unenforceable
provision. By an instrument in writing similarly executed, Executive or the
Company may waive compliance by the other party with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to,

11



--------------------------------------------------------------------------------



 



any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.
20. No Inconsistent Actions; Cooperation.

  (a)   The parties hereto shall not voluntarily undertake or fail to undertake
any action or course of action inconsistent with the provisions or essential
intent of this Agreement. Furthermore, it is the intent of the parties hereto to
act in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.     (b)   Each of the parties
hereto shall cooperate and take such actions, and execute such other documents
as may be reasonably requested by the other in order to carry out the provisions
and purposes of this Agreement.

21. No Alienation of Benefits. To the extent permitted by law the benefits
provided by this Agreement shall not be subject to garnishment, attachment or
any other legal process by the creditors of Executive, his beneficiary or his
estate.
22. Indemnification. The Company shall provide indemnification to Executive to
the extent permitted by the Company’s corporate bylaws and under Maryland law.
23. Section 409A.

  (a)   General. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance promulgated thereunder (collectively, “Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that any compensation
or benefits payable or provided under this Agreement may be subject to
Section 409A, the Company may adopt (without any obligation to do so or to
indemnify Executive for failure to do so) such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A. No provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from Executive or any
other individual to the Company or any of its affiliates, employees or agents.  
  (b)   Separation from Service Under 409A. Notwithstanding any provision to the
contrary in this Agreement:

12



--------------------------------------------------------------------------------



 



  (i)   No amount shall be payable pursuant to Section 8(c) unless the
termination of Executive’s employment constitutes a “separation from service”
within the meaning of Section 1.409A-l(h) of the Department of Treasury
Regulations;     (ii)   If Executive is deemed at the time of his separation
from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which Executive is entitled under this
Agreement (after taking into account all exclusions applicable to such
termination benefits under Section 409A), including, without limitation, any
portion of the additional compensation awarded pursuant to Section 8(c), is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (1) the
expiration of the six-month period measured from the date of Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) or (2) the date of
Executive’s death. Upon the earlier of such dates, all payments deferred
pursuant to this Section 23(b)(ii) shall be paid in a lump sum to Executive, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein. For the purposes of clarification, any payments that are
subject to Section 409A shall not include any payments on the occurrence of an
involuntary termination of employment that would satisfy the short-term deferral
exclusions described in Section 1.409A-l(b)(4) of the Department of Treasury
Regulations or the separation pay exception described in Section 1.409A-l(b)(9)
of the Department of Treasury Regulations, and such payments shall be made to
Executive immediately upon his termination;     (iii)   The determination of
whether Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by the Company in accordance with the terms of Section 409A and
applicable guidance thereunder (including without limitation Section 1.409A-l(i)
of the Department of Treasury Regulations and any successor provision thereto);
    (iv)   For purposes of Section 409A, Executive’s right to receive
installment payments pursuant to Section 8(c) shall be treated as a right to
receive a series of separate and distinct payments; and     (v)   The
reimbursement of any expense under Section 6(e) or Section 8(a) shall be made no
later than December 31 of the year following the year in which the expense was
incurred.         The amount of expenses reimbursed in one year shall not affect
the amount eligible for reimbursement in any subsequent year. The amount of

13



--------------------------------------------------------------------------------



 



      any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

24. Right to Change Designated Beneficiary. Executive shall have the right, in
his discretion, at any time, or from time to time, during the Term of Employment
or Renewed Term of Employment, as applicable, to change the beneficiary
designated by him on the signature page hereof for possible receipt of benefits
payable under Section 8(d) above, by providing written notice thereof to
Company.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

            GETTY REALTY CORP.,
a Maryland corporation
      By:   /s/ Leo Liebowitz         Leo Liebowitz, Chief Executive Officer   
         

             
DESIGNATED BENEFICIARY
      EXECUTIVE    
 
           
 
 
Print Name:
       /s/ David B. Driscoll
 
David B. Driscoll     
 
           
 
      Address
     
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

14